r
U

                                                          IN THE                                JAN082°15
                   COURT OF CRIMINAL APPCTtr,C'e,k
                                             OF TEXAS
                                        W/LUAM HAYWARDFREF-M^
                                                               vs


                                   THE STATE Of TEXAS
                                        _^                                    Appe, 1L ee A esptwo/W'

APPElLAiMT^ PETITION FOfcWSCRtTJOAWWfiEYtfW
    '• '   . ""•    '" • •'   ""   -•••-••   - h ;. . '   •   )-.. .      ;         . •••Mail      ••    '


                                     IN APPEAL PO-lSlklll
                                      COUfKTOf Cravat Appeals
                                                          of TfeY4s               w
                                                                       WlUlAM. HAViX//\RD'FreewB^.
                                                                       PotuA/ska" LW.4 '*= J£i*8l3
                                                                       ^FM/S^p Soo-H,
                                                                                   ^               77357




                                                                                               FILED IN
                                                                                       COURT OF CRIMINAL APPEALS
                                                                                                  JAN 2 0 2015

                                                                                                Abel Acosta, Clerk
            TABLE OP'CONTENTS
                                              Pfs&E


    INDEX OP AUTHORITIES          —- V
    STATEMENT R6GAR0IW6 ORAL ARGUMENT %%C
    STATEKAEWT OF THE QSE                  —- (?
    STATEMENT OF PROCEDU>RflL FUSTORY          <*
    GRGU NDS FOR REVIEW                       1
    ARG UM FlMT               -     •--•      1 %io
    PRAYER Fnpan iff        .: .,:../...-,,—:M
    CERTIFICATE OF SERVICE                    .,/
    APPEMOIX                                 ' i^/fA

\




                  \»

                   II
                : IHDEX QF AUTHOftlTiES
                                                                                                                                         .page

                                                                                                                                               3,5: *
%Wu.-\/,hAdH|'l^e( C^W»f4*t Law ?:.0£><fe>
                                                                                                                                     .«-, ID




                                            »ii'ii«<i»iif»iiiiiiiiw>«>»                             iiittMwwwi*mmpiMmW"i> '•'" iwViwjii'iAiiififi




OTHIRSQUCES
31:07232; (%),(m_.                                                        >i'3*^'WlffWi^M^Ki>i»l*ii<!tf,W^yw"*^,lg^

  **•. 3#.(?7i,Sec a.(0,fi).                                       '^«ww^wi»w#i»Wwmuwu-w




•*-Kfi. f OiJr4 sr^sfrfe ikii'fer'^'M^al''Cti&pte-t £& *
                                                                                                                                                    3

                                                                                           w**'.'^.» iV.i'ij'iniilijiitfi
           •    J**   /' *   * '• -':'i;|.i*'!"'^"!!J>i-1!'WWi'1?'*"'"'^1'"1"                                                                       °l

trap \i',$________
tRAltix^
XR,IVR\a.a^
                      PD-ir4fc-H".
                         INTHE
        COURT OF CRIMINAL APPEALS
                      OF TEXAS

             WILLIAM RAYWARD FRE£foAW,£R.
                             VS

             THE STATE Of TEXAS

APPELLANTS pETlpW fQA 0)SCR€TiQa/ARY Re.¥i£W
Ttf THE COURT OF CRPWRL APPEAL Of TEXAS:
   ^(AppeIb/vrf /P^4 i+i' oM«r re^pec^^u I\u Swbm*>^s*fe$
HoAWaUe Couf4^rs^.T€\jVeuj::^+K^s Cause a^ <s>£$e/
-l-Ue •-•voVvowiisOfj i.M Supporj -H\e>e c£*)
        STATEMENT•R£QARDW(a Q&ALbKGtfMMT;

\w 4*v,$ case because sad.ar^W ^^u assVs4 -Hv£.
Coimt4* iKi appk|iWcj ^eTe>ek>~4o 4V^e issues raised. I-f vs
SUc^esW 4-va^* Otel Q^/yye^ moy Kelp Siivvn !;.-£« ~^£




                         1